PUBLISHED ORDER IMPOSING RECIPROCAL DISCIPLINE
The Indiana Supreme Court Disciplinary Commission filed a "Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause," advising that Respondent was disciplined by the Commonwealth of Kentucky and requesting, pursuant to Indiana Admission and Discipline Rule 28(28), that reciprocal discipline be imposed in this state. On November 19, 2013, this Court issued an "Order to Show Cause." Respondent filed a response on December 31, 2013, consenting to imposition of reciprocal discipline.
Respondent was admitted to practice law in Indiana and in Kentucky. On Au*681gust 29, 2013, the Supreme Court of Kentucky found Respondent's conduct violated that jurisdiction's rules of professional conduct. For this misconduct, Respondent was suspended from the practice of law in Kentucky for 30 days, probated for one year with conditions, effective August 29, 2018.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not issue in this state.
Being duly advised, the Court orders Respondent suspended for 30 days from the practice of law in this state as of the date of this order, all stayed subject to probation as imposed by the Supreme Court of Kentucky. The costs of this proceeding are assessed against Respondent.
If Respondent is released from probation and unconditionally reinstated to practice in Kentucky, Respondent may file a "Motion for Reinstatement" pursuant to Admission and Discipline Rule 23(28)(e), provided there is no other suspension order in effect.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, to the Supreme Court of Kentucky, and to all other entities entitled to notice under Admission and Discipline Rule 28(8)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.